                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11    JAMES MCCURDY,                                  Case No. 17-01043 BLF (PR)
                                  12                  Plaintiff,
Northern District of California




                                                                                        ORDER GRANTING EXTENSION
 United States District Court




                                  13                                                    OF TIME TO FILE OPPOSITION
                                               v.
                                  14
                                        M. RIVERO, et al.,
                                  15
                                                     Defendants.
                                  16
                                                                                        (Docket No. 133)
                                  17

                                  18          Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42
                                  19   U.S.C. § 1983. On January 29, 2019, Defendants filed a motion for summary judgment.
                                  20   (Docket No. 118.) The Court last granted Plaintiff a third extension of time to file an
                                  21   opposition on May 3, 2019, such that Plaintiff’s opposition is currently due no later than
                                  22   June 10, 2019. (Docket No. 129.)
                                  23          On May 15, 2019, Plaintiff filed another motion for an extension of time to file an
                                  24   opposition. (Docket No. 133.) It appears that Plaintiff filed this latest motion before
                                  25   receiving the last court order as he only references a previous court order filed on April 11,
                                  26   2019, (Docket No. 127). (Docket No. 133-1 at 1.) In the interest of justice, the Court shall
                                  27   grant the motion and extend the current deadline an additional fourteen days. Plaintiff
                                  28
                                   1   shall file an opposition no later than June 24, 2019. Defendants shall file a reply within
                                   2   fourteen (14) days after Plaintiff’s opposition is filed.
                                   3            This order terminates Docket No. 133.
                                   4            IT IS SO ORDERED.
                                   5            May 24, 2019
                                       Dated: _____________________                       ________________________
                                                                                          BETH LABSON FREEMAN
                                   6
                                                                                          United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       Order Granting Ext. of Time to File Opp.
                                       PRO-SE\BLF\CR.17\01043McCurdy_eot7-opp
                                  26

                                  27

                                  28                                                  2
